UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7945



ROY LEE OWENS,

                                              Plaintiff - Appellant,

          versus

WAYNE W. KOWALSKI, Special Agent DEA; NEAL
GODFREY, Special Agent SBI; TIM MONROE,
Detective Sergeant, Moore County Sheriff
Department; SHERIFF OF GUILFOD COUNTY; RUSSELL
ELIASON, Magistrate Judge; RICHARD S. GLASER,
JR., Assistant United States Attorney; JAMES
CRAVEN, III; RICHARD C. ERWIN, Judge; EPHRAIM
VANDORIAN STANCIL, Government Witness; ANDREW
NEWMAN RICHMOND, JR., Government Witness; W.R.
MYERS, Special Agent SBI,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
District Judge. (CA-95-602-2)

Submitted:   March 21, 1996                 Decided:   April 12, 1996


Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.

Roy Lee Owens, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971), complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Owens v.

Kowalski, No. CA-95-602-2 (M.D.N.C. Sept. 28, 1995). We deny Ap-

pellant's motion for appointment of counsel and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         AFFIRMED




                                3